Opinion by
Sullivan, J.
The appraiser described the item as a miniature set of furniture sawed from a solid block of wood. It consists of two miniature stools and two miniature chairs compactly fitting together. It was found to be a species of jigsaw puzzle, requiring little or no skill to manipulate. The testimony not proving that the merchandise is chiefly used for other purposes than the amusement of children, the protest was overruled. United States v. Halle (20 C. C. P. A. 281, T. D. 46077) distinguished.